DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 17060346 filed on 10/01/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020, and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 – 6, 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (US 20190103548; Hereinafter, “Sugawara”).
Regarding claim 1: Sugawara discloses an element (1) comprising: 
a pair of electrodes (2, and 3; fig. 1); 

at least one insulator layer (amorphous resin layer on the surface of the intermediate layer 4; para [0108]-[0110]) between the pair of electrodes (2, and 3).

    PNG
    media_image1.png
    393
    718
    media_image1.png
    Greyscale

Regarding claim 4/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer (4) contains particles having unpaired electrons (abstract, lines 5 – 6).
Regarding claim 5/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer (4) has at least one peak between g values of 2.04 and 1.98  (claim 4 discloses a range within the claimed range, thus disclosed) when measured using an electron spin resonance (ESR) spectrometer (claim 4).
Regarding claim 6/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer has at least one peak between g values of 2.070 to 2.001 when measured under an ambient temperature of -150°C using an electron spin resonance (ESR) spectrometer (claim 5, and abstract, lines 8-14).
Regarding claim 8/1: Sugawara discloses a method for manufacturing an element (1), comprising: disposing at least one insulator layer (amorphous resin layer on the surface of the intermediate layer 4; para [0108]-[0110]) between a pair of electrodes (2,3) between which an intermediate layer (4) containing a silicon compound  including unpaired electrons (abstract, line 2-4) as a material and being deformable (line 2) is disposed.
Regarding claim 9/8/1: Sugawara discloses the limitations in claim 8 and further discloses that a surface modification treatment is performed on the intermediate layer (4) in a state where the intermediate layer (4) is in close contact with the insulator layer (since the surface treatment is done after the deactivating resin insulator layer application; para [0085]-[0086], [0107]-[0110]).
Regarding claim 10/9/8/1: Sugawara discloses the limitations in claim 9 and further discloses that the intermediate layer (4) is subjected to the surface modification treatment selected from a corona discharge treatment (para [0088]), a UV irradiation treatment (para [0088]), and an electron beam irradiation treatment (para [0088]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as evidenced by MatWeb.com
Regarding claim 2/1: Sugawara discloses the limitations of claim 1 and further discloses that the insulator layer (resin; para [0110]) has a modulus of elasticity (around 215 GPa as evidenced by MatWeb.com) as high as or higher than six times (215/1.9=113.15) a modulus of elasticity of the intermediate layer (made of silicon rubber and having elasticity modulus of about 1.9 GPa as evidenced by MatWeb.com).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen an insulator having a modulus of elasticity as high as or higher than six times a modulus of elasticity of the intermediate layer to insure the mechanical strength and durability of the produced element.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara.
Regarding claim 3/1: Sugawara discloses the limitations of claim 1 and further discloses that the insulator layer comprises a resin (amorphous resin; para [0110]).
Sugawara does not specifically disclose that the resin including an aromatic ring in a straight chain or a side chain and has an orientation.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the amorphous resin as a 

    PNG
    media_image2.png
    257
    354
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the amorphous resin of the element of Sugawara as polycarbonate which known to have an aromatic ring in a straight chain or a side chain and has an orientation since polycarbonates are known for their mechanical strength and easy to work.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832